Citation Nr: 0820218	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-10 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder 
disability to include as secondary to postoperative residuals 
of right shoulder separation.
postoperative residuals of the right shoulder separation. 

2. Entitlement to service connection for postoperative 
residuals of the right shoulder separation. 

3. Entitlement to service connection for a right shoulder 
muscle disability to include as secondary to postoperative 
residuals of right shoulder separation. .

4. Entitlement to service connection for a right hip 
condition to include as secondary to postoperative residuals 
of right shoulder separation.

5. Entitlement to service connection for a right knee 
disability to include as secondary to postoperative residuals 
of right shoulder separation.

6. Entitlement to service connection for a right arm 
disability to include as secondary to postoperative residuals 
of right shoulder separation. 

7. Entitlement to service connection for a right neck muscle 
disability to include as secondary to postoperative residuals 
of right shoulder separation. .

8. Entitlement to service connection for an intestinal 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1986 to 
December 1986 and November 1988 to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).





The veteran was afforded a February 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that hearing is of record. 


FINDINGS OF FACT

1. The veteran does not have a current right shoulder 
disability as a result of postoperative residuals of right 
shoulder separation.

2. The veteran does not have a current right shoulder muscle 
disability. 

3. The veteran does not have a current left shoulder 
disability.

4. The veteran does not have a current right hip disability.

5. The veteran does not have a current right neck muscle 
disability.

6. The veteran does not have a current right arm disability.

7. The veteran does not have a current right knee disability.

8. An intestinal disorder is not etiologically related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for postoperative 
residuals of the right shoulder are not met. 38 U.S.C.A. §§  
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007). 




2. The criteria for service connection for a right shoulder 
muscle disability have not been met. 38 U.S.C.A. §§  1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

3. The criteria for service connection for a left shoulder 
disability have not been met. 38 U.S.C.A. §§  1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

4. The criteria for service connection for a right hip 
disability have not been met. 38 U.S.C.A. §§  1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

5. The criteria for service connection for a right neck 
muscle disability have not been met. 38 U.S.C.A. §§  1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

6. The criteria for service connection for a right arm 
disability have not been met. 38 U.S.C.A. §§  1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

7. The criteria for service connection for a right knee 
disability have not been met. 38 U.S.C.A. §§  1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

8. The criteria for service connection for an intestinal 
disorder have not been met. 38 U.S.C.A. §§  1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in July 2004, 
August 2004, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. Additionally, the March 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Although the March 2006 letter was 
not timely received, the denial of the claims in the instant 
decision makes the timing error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. The 
veteran was not afforded a VA examination. In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown. The appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).







Post operative residuals of a right shoulder condition

The veteran contends that he has a right shoulder disability 
as a result of surgery during active service. Because there 
is no competent medical evidence indicating that the veteran 
has a current right shoulder disability, the claim will be 
denied. 

At the February 2008 Travel Board hearing, the veteran 
reported that he injured his right shoulder during active 
service while towing a naval vessel. Service medical records 
indicate that the veteran complained of right shoulder pain 
on multiple occasions. Service medical records, dated 
September 1989, reflect that the veteran underwent 
arthroscopic surgery for his right shoulder. In July 1990, 
the veteran was placed on limited duty for a six month period 
as a result of right shoulder subluxation with posterior 
glenoid detachment. Subsequently, the veteran again underwent 
arthroscopic surgery on his right shoulder in December 1990. 

VA treatment records, dated July 2004, reflect that the 
veteran complained of right elbow pain. He denied a history 
of specific injury, but reported that he helped his friend 
hang sheet rock. VA treatment records, dated December 2004, 
show that the veteran complained of right shoulder pain and 
underwent X-rays for his right shoulder. The results showed 
that there was no evidence of trauma or bone joint 
abnormality. The radiologist concluded that the veteran's 
right shoulder was normal in appearance. There is no other 
medical evidence of record concerning the veteran's right 
shoulder.

The competent medical evidence does not show that the veteran 
has a current disability of his right shoulder. While 
complaints of pain were noted in service, and have been noted 
since service, pain, without underlying pathology, does not 
constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998). It is well-settled 
that the law limits entitlement for service-related diseases 
and injuries to cases where the underlying in-service 
incident has resulted in a disability - the first prong of a 
successful claim of service connection. In the absence of 
proof of a present disability, there is no valid claim 
presented. See Brammer v. Derwinski,  3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). Since the competent medical 
evidence of record does not reflect a current disability, the 
claim must be denied. 

Service connection for a right shoulder muscle disability, 
left shoulder disability, right hip condition, right neck 
muscle disability, right arm disability; all to include as 
secondary to postoperative residuals of right shoulder 
separation and a right knee disability 

The veteran contends that he has a right shoulder muscle 
disability, left shoulder disability, right hip condition, 
right neck muscle disability, right arm disability, all to 
include as secondary to surgical residuals of his right 
shoulder during active service and a right knee disability. 
Because there is no competent medical evidence indicating 
that the veteran has any of the aforementioned disabilities, 
the claims will be denied. 

In his June 2004 claims for benefits, the veteran reports 
that he self-treated the following disabilities: left 
shoulder, right shoulder muscle, right hip, right neck 
muscle, and right arm. VA treatment records, dated December 
2004 refer to the veteran complaining of right shoulder pain 
and degenerative joint disease of the right shoulder. 
However, X-ray evidence of the veteran's right shoulder 
returned with no noted abnormalities or findings of 
arthritis. VA treatment records, dated January 2005, reflect 
that the veteran complained of rash in his arm after 
receiving a flu shot that subsequently resolved. There is no 
other post-service medical evidence concerning these asserted 
disabilities. 






At the February 2008 Travel Board hearing, the veteran 
reported that after his right shoulder surgery, he 
experienced pinched nerves and muscle spasm on the right side 
of his body and that he overused his left shoulder to 
compensate for limitations in his right shoulder. He also 
submitted a statement by friend regarding her observations of 
his disabilities. Nevertheless, these statements by the 
veteran and his friend, while competent in reporting 
symptoms,  are not competent medical evidence of any current 
disabilities, and are not as probative as the competent 
medical evidence of record. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. 38 C.F.R. § 
3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
The veteran is competent to report symptoms and the extent of 
the pain he experiences, but he is not competent to report 
medical opinions or diagnoses of disabilities. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. 
Brown, 7 Vet.App. 498, 504 (1995)); see also Layno v. Brown, 
6 Vet.App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness). 

The veteran has not been diagnosed or sought treatment by a 
medical professional for any of the following disabilities: 
left shoulder, right shoulder muscle, right hip, right neck 
muscle, right arm, and right knee. As such, there is no 
competent medical evidence showing that the veteran currently 
has any of these disabilities. It is well-settled that the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability - the first prong of a 
successful claim of service connection. In the absence of 
proof of a present disability, there is no valid claim 
presented. See Brammer, supra.; Rabideau, supra.  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). Since the competent medical 
evidence of record does not reflect current disabilities 
regarding the claimed conditions, the claims must be denied. 

Service connection for an intestinal disorder 

The veteran contends that he has a current intestinal 
disorder that is related to intestinal disorders during 
active service. Because there is no competent medical 
evidence linking a current intestinal disorder to any 
incident of military service, the claim will be denied. 

Service medical records reflect that the veteran was 
intermittently treated for intestinal infections involving 
viruses or food poisoning that subsequently resolved. VA 
treatment records, dated July 2000, reflect that the veteran 
complain of low abdominal pain and abnormal bowel movements. 
He was found to have abdominal pain and an inflammatory colon 
condition from an unknown etiology. There are no other 
treatment records concerning an intestinal disorder.   

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the July 2004 letter 
from the RO to him, but he has failed to do so. A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a), and the veteran was clearly advised in the letter of 
the need to submit medical evidence of a current disorder and 
a relationship between a current disorder and an injury, 
disease or event in service. While the veteran is clearly of 
the opinion that he has a current intestinal condition that 
is related to service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu, supra. Competent medical evidence is 
required. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 
Without competent medical evidence of a nexus, the claim must 
be denied. 

	
ORDER

Service connection for postoperative residuals of right 
shoulder separation are denied.

Service connection for a right shoulder muscle disability is 
denied.

Service connection for a left shoulder disability is denied.

Service connection for a right hip condition is denied.

Service connection for a right neck muscle disability is 
denied.

Service connection for a right arm disability is denied.

Service connection for a right knee disability is denied.

Service connection for an intestinal disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


